Exhibit 10.1

 

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

2005 EXECUTIVE INCENTIVE PLAN

 

Effective as of January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I.

   DEFINITIONS    1

1.01

   Adjusted Target Incentive Fund    1

1.02

   Award Date    1

1.03

   Board or Board of Trustees    1

1.04

   Company    1

1.05

   Deferred Income Plan (“DIP”)    1

1.06

   Effective Date    1

1.07

   Incentive Award    1

1.08

   Incentive Percentage    1

1.09

   Participant    1

1.10

   Plan    1

1.11

   Plan Administrator    1

1.12

   Potential Award    2

1.13

   Target Incentive Fund    2

ARTICLE II.

   ELIGIBILITY    2

ARTICLE III.

   ADMINISTRATION    2

ARTICLE IV.

   DETERMINATION OF AWARDS    2

4.01

   Incentive Percentages    2

4.02

   Target Incentive Fund    3

4.03

   Adjusted Target Incentive Fund    3

4.04

   Incentive Awards    4

ARTICLE V.

   PAYMENT OF AWARDS    4

5.01

   Time of Payment    4

5.02

   Manner of Payment    4

5.03

   Posthumous Payments    4

ARTICLE VI.

   MISCELLANEOUS    5

6.01

   Amendment and Termination    5

6.02

   Effect of Plan    5

6.03

   Withholding    5

6.04

   Funding    5

6.05

   Facility of Payment    5

6.06

   Nonalienation    6

 

- i -



--------------------------------------------------------------------------------

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

2005 EXECUTIVE INCENTIVE PLAN

 

PURPOSE

 

The purpose of the Plan is to provide executives designated by the Company’s
Board of Trustees as eligible to participate in the Plan with incentives to
achieve goals which are important to shareholders and customers of the Company,
to supplement the Company’s salary and benefit programs so as to provide overall
compensation for such executives which is more competitive with corporations
with which the Company must compete for the best executive talent, and to assist
the Company in attracting and retaining executives who are important to the
continued success of the Company.



--------------------------------------------------------------------------------

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

2005 EXECUTIVE INCENTIVE PLAN

 

ARTICLE I. DEFINITIONS

 

The following terms when capitalized herein shall have the meanings set forth
below.

 

1.01 Adjusted Target Incentive Fund shall have the meaning set forth in
Section 4.03(c).

 

1.02 Award Date shall mean, with respect to any Incentive Award, January 1 of
the year following the year to which such Incentive Award relates.

 

1.03 Board or Board of Trustees shall mean the Board of Trustees of the Company.

 

1.04 Company shall mean Consolidated Edison Company of New York, Inc. or any
successor by merger, purchase or otherwise.

 

1.05 Deferred Income Plan (“DIP”) shall mean the Consolidated Edison Company of
New York, Inc. Deferred Income Plan, as amended from time to time.

 

1.06 Effective Date shall mean January 1, 2005.

 

1.07 Incentive Award shall have the meaning set forth in Section 4.04.

 

1.08 Incentive Percentage shall have the meaning set forth in Section 4.01.

 

1.09 Participant shall mean any executive who at any time shall be eligible to
participate in the Plan.

 

1.10 Plan shall mean the 2005 Consolidated Edison Company of New York, Inc.
Executive Incentive Plan.

 

1.11 Plan Administrator shall mean the individual appointed by the Company’s
Chief Executive Officer to administer the Plan as provided in Article III.

 

- 1 -



--------------------------------------------------------------------------------

1.12 Potential Award shall have the meaning set forth in Section 4.02(c).

 

1.13 Target Incentive Fund shall have the meaning set forth in Section 4.02(a).

 

ARTICLE II. ELIGIBILITY

 

The Board, in its discretion, from time to time, may designate and change the
designation of the executives or executive position levels eligible to
participate in the Plan. To be eligible to receive an award under the Plan for a
particular year, an executive must (a) have been employed by the Company during
any portion of such year and (b) achieve an eligible position level or be
designated by the Board as eligible not later than September 30 of such year.

 

ARTICLE III. ADMINISTRATION

 

Except as otherwise provided in the Plan, all determinations in connection with
the Plan shall be made by the Plan Administrator, whose decisions shall be final
and conclusive upon all Participants and any persons asserting any claim derived
from a Participant. The Plan Administrator shall make such determinations after
receiving the recommendations of the Company’s Chief Executive Officer (except
as to matters relating to the participation of the Company’s Chief Executive
Officer in the Plan). The Plan Administrator shall abstain from any
determination under the Plan in which he or she has a personal interest, in
which case such determination shall be made by the Company’s Chief Executive
Officer. The Plan Administrator shall be responsible for the administration of
the Plan under the direction of the Company’s Chief Executive Officer.

 

ARTICLE IV. DETERMINATION OF AWARDS

 

4.01 Incentive Percentages The Board shall determine a percentage of annual
salary deemed to constitute an appropriate incentive for each executive or
executive position level eligible to participate in the Plan. Each such
percentage is herein called an “Incentive Percentage”. The Board may, from time
to time, increase or decrease any Incentive Percentage, as the Board may deem
appropriate.

 

- 2 -



--------------------------------------------------------------------------------

4.02 Target Incentive Fund

 

(a) At the end of each year, the annual rate of salary of each executive
eligible to participate in the Plan for such year, as such salary is in effect
at the end of such year, shall be multiplied by the Incentive Percentage
applicable to such person at such time. The sum of such products for all
executives eligible to participate in the Plan for such year is herein called
the “Target Incentive Fund” for such year.

 

(b) For purposes of calculating the Target Incentive Fund for any year:

 

(i) In the case of an executive whose employment with the Company has terminated
during the year, the annual salary rate of such executive in effect at the time
of such termination shall be deemed to be the annual salary rate of such
executive at the end of such year.

 

(ii) Deferred compensation, at the annual rate in effect at the end of the year
pursuant to an agreement between the Company and an executive, shall be
considered part of such executive’s annual rate of salary at the end of such
year.

 

(iii) An executive’s annual rate of salary shall be determined without any
deduction for pre-tax contributions or after-tax contributions made pursuant to
the Consolidated Edison Thrift Savings Plan, the Con Edison Flexible
Reimbursement Account Plan, the Con Edison OPTIONS Program for Management
Employees, or the Deferred Income Plan.

 

(c) The amount included in the Target Incentive Fund for any year with respect
to each executive is called such executive’s “Potential Award”.

 

4.03 Adjusted Target Incentive Fund

 

(a) In January of each year the Board shall determine whether award of the
Target Incentive Fund for the preceding year is appropriate or whether and to
what extent such Target Incentive Fund shall be reduced, eliminated entirely, or
increased. The Board may increase the Target Incentive Fund by an amount not to
exceed 50 percent of the Target Incentive Fund. In making such determination,
the Board shall consider the Company’s performance during the preceding year,
taking into account such factors as the Board deems relevant.

 

(b) The Target Incentive Fund for any year in which the Company omits a dividend
on its common stock shall be reduced to zero.

 

(c) The Target Incentive Fund for a year, as adjusted pursuant to this
Section 4.03, is herein called the “Adjusted Target Incentive Fund”.

 

- 3 -



--------------------------------------------------------------------------------

4.04 Incentive Awards After the Adjusted Target Incentive Fund for a year has
been determined as provided in Section 4.03, The Management Development and
Compensation Committee of the Board, upon the recommendations of the Company’s
Chief Executive Officer (except with respect to his own award), shall make,
subject to confirmation by the Board, awards to individual Participants who are
eligible to participate in the Plan for such year. Such awards are herein called
“Incentive Awards”. Incentive Awards shall be determined in the following
manner:

 

  (a) Each Incentive Award shall be determined in the light of the contribution
of the Participant’s group to the overall performance of the Company, the
Participant’s contribution to the performance of the Participant’s group, and
the Participant’s individual performance.

 

  (b) An Incentive Award may range from zero to 150 percent of the Participant’s
Potential Award for the year in question.

 

  (c) The aggregate of all Incentive Awards for a year may not exceed the
Adjusted Target Incentive Fund for such year.

 

ARTICLE V. PAYMENT OF AWARDS

 

5.01 Time of Payment An Incentive Award shall become payable as soon as
administratively practicable after its Award Date, but no later than March 15 of
the year in which the Award Date occurs. However, a Participant may defer up to
two-thirds of the Award into the DIP upon the terms and conditions as set forth
in the DIP.

 

5.02 Manner of Payment Any portion of the Incentive Award that is not deferred
under the terms of the DIP shall be paid to the Participant in a single lump
sum.

 

5.03 Posthumous Payments Subject to Section 7.05, if a Participant shall die
before any payment to be made to the Participant under this Plan has been made,
the payment shall be made to the Participant’s estate or personal representative
in a single lump sum, with such posthumous payment to be made as soon as
administratively practicable after the Participant’s death.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE VI. MISCELLANEOUS

 

6.01 Amendment and Termination The Company reserves the right, by action of the
Board of Trustees, to terminate the Plan entirely, or to temporarily or
permanently discontinue the making of awards under the Plan; and further
reserves the right, by action of the Board of Trustees or the Plan
Administrator, to otherwise modify the Plan from time to time; provided that no
such modification, termination, or discontinuance shall adversely affect the
rights of Participants with respect to Incentive Awards previously determined;
and provided further, that no modification by action of the Plan Administrator
shall have a material effect on the benefits payable under the Plan.

 

6.02 Effect of Plan The establishment and continuance of the Plan shall not
constitute a contract of employment between the Company and any employee. No
person shall have any claim to be granted an award under the Plan and there is
no obligation for uniformity of treatment of employees or Participants under the
Plan. Neither the Plan nor any action taken under the Plan shall be construed as
giving to any employees the right to be retained in the employ of the Company,
nor any right to examine the books of the Company, or to require an accounting.

 

6.03 Withholding The Company shall deduct from any payment under the Plan any
federal, state, or local taxes required by law to be withheld with respect to
such payment.

 

6.04 Funding All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Company. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Company.

 

6.05 Facility of Payment In the event that the Plan Administrator shall find
that a Participant is unable to care for such Participant’s affairs because of
illness or accident or has died, the Plan Administrator may, unless claim shall
have been

 

- 5 -



--------------------------------------------------------------------------------

made therefore by a duly appointed legal representative, direct that any benefit
payment due the Participant, to the extent not payable from a grantor trust, be
paid on the Participant’s behalf to the Participant’s spouse, a child, a parent
or other blood relative, or to a person with whom the Participant resides or a
legal guardian, and any such payment so made shall be a complete discharge of
the liabilities of the Company and the Plan therefore.

 

6.06 Nonalienation Subject to any applicable law, no benefit under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to do so shall be
void, nor shall any such benefit be in any manner liable for or subject to
garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefits.

 

IN WITNESS WHEREOF, Consolidated Edison Company of New York, Inc. has caused
this instrument to be executed by its officer thereunto duly authorized as of
the 29 day of December, 2005.

 

By:  

/s/ Claude Trahan

--------------------------------------------------------------------------------

    Claude Trahan     Vice President-Human Resources     Consolidated Edison
Company of     New York, Inc.

 

- 6 -